DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
In the REMARKS filed on 16 MARCH 2022, Claims 1 and 17 have been amended.  Claim 14 has been cancelled.  Current pending claims are Claims 1-13 and 15-20 and are considered on the merits below. 
Response to Amendment
Applicant’s arguments, see REMARKS, filed 14 MARCH 2022, with respect to the 112(b) rejection have been fully considered and are persuasive.  The 112(b) rejection has been withdrawn. 
In response to the Applicant's amendments, the grounds of rejection for Claims 1-20 are modified compared to the previous action due to the amendment, however rely on the same prior art.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7, 8, 11 are 13-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-10, 14, 15 and 17 of copending Application No. 16/773,839 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant invention and the ‘839 reference application are both directed to a device, with a sensor chip with a set of sensor elements configured to sense an analyte; a fluid chamber in fluid communication with a sensor chip/element and a sealing member.  While the ‘839 reference is more specifically claimed, reciting electrodes, it would be obvious to one having ordinary skill in the art to interpret the sensing elements to be electrodes as they are known in the art to be used for sensing analytes such as in FET or ChemFETs devices.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over HOFFMAN, WO 2017/041056 A1 and further in view of LOWE, US Publication No. 2011/0053289 A1. 
Applicant’s invention is drawn towards a device. 
Regarding Claim 1, the reference HOFFMAN discloses a device, Figure 16, IC chip 50, [000669], comprising: a plurality of sensor chips, Figure 1A and 16, ChemFETs, abstract, [00020], FET has a base 10 including gate dielectric 210/source 202/drain204/gate 208,   each sensor chip comprising a set of sensor elements disposed on a surface of a substrate, [00020], each gate dielectric 210/source 202/drain204/gate 208 is ina layer 20, wherein each sensor element of the set of sensor elements is configured to sense an analyte, [00020], Figure 1A, 16, FET is used for sensing; at least one fluid chamber comprising an inner portion proximate to, and in fluid communication with, at least one of the plurality of sensor chips, Figure 1B, 3F, [0038-00310, 00357], well 38 with chamber 37 is located above substrate 10 and has communication with sensitive layer 34 and channels 26; and a sealing member between the at least one fluid chamber and the at least one of the plurality of sensor chips, Figure 1A and 16, chamber 37 has sidewalls 39 and dielectric layer 20 to provide seal and formed in material 35, [00020, 00238, 00299, 00566].
The HOFFMAN reference discloses the claimed invention, but is silent in regards to wherein the sealing member is an o-ring including a first portion substantially in contact with the first side of the substrate and a second portion substantially in contact with an edge of the fluid chamber.
The LOWE reference discloses a device, Figure 30-35, device 500 includes composite 501, which includes substrate 502, 504, 506, comprising: a sensor chip, substrate 506 with electrodes 518/516, [0570-0571], each sensor chip on disposed on a surface of a substrate, Figure 30-35, substrate 506, wherein each sensor element is configured to sense an analyte, [0007, 0016, 0049-0052, 0071]; at least one fluid chamber comprising an inner portion proximate to, and in fluid communication with, at least one sensor chip, Figure 5, 30-35, reservoir 507 is proximate to electrodes 518/516 and in fluid communication through channel in substrate 504, [0047, 0521], and a sealing member between the at least one fluid chamber and the at least one of the plurality of sensor chips, Figure 30-35, O-ring 3504 is between reservoir 507, and electrodes 518/516, [0516], wherein the sealing member is an o-ring including a first portion substantially in contact with the first side of another substrate and a second portion substantially in contact with an edge of the fluid chamber, Figure 30-35, O-ring 3504 is in contact with the annulus 3510 of substrate 502  and the reservoir 507.
While LOWE discloses the sealing member is an o-ring including a first portion substantially in contact with the first side of another substrate and a second portion substantially in contact with an edge of the fluid chamber and a sensor chip disposed on a surface of a substrate, these substrates are different.  However, LOWE discloses the device include a composite made up of substrate 502, 504 and 506 that are all laminated together, [0497], so when the three layers are laminated together to form one device, the substrate of where the sensor chip is is also considered the substrate where the O-ring is in contact with.  
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the invention of HOFFMANN to include a sealing member be an o-ring as taught by LOWE to provide an air tight sea to prevent loss of liquid or gas, [0519], and to ensure that liquid used to detect an analyte remains in the desired location.  
Additional Disclosures Included are: Claim 2: wherein the device of claim 1, wherein the set of sensor elements of each of the plurality of sensor chips comprise a silicon sensor, Figure 1A, [000365], substrate 10 is composed of silicon.; Claim 3: wherein the device of claim 2, wherein the set of sensor elements of each of the plurality of sensor chips comprise a plurality of silicon sensors, Figure 1A, multiple FETs are on substrate, [00020, 00307], Figure 16, [00669].; Claim 4: wherein the device of claim 3, wherein a sensor element of each set of sensor elements comprises a source, a drain, and at least one nanowire in electrical communication with the source and the drain, Figure 1A and 16, [00020], FET has a base 10 including gate dielectric 210/source 202/drain204/gate 208, [00307, 00669].; Claim 5: wherein the device of claim 1, wherein: a first set of sensor elements of a first sensor chip of the plurality of sensor chips is functionalized to detect a first analyte; and a second set of sensor elements of a second sensor chip of the plurality of sensor chips is functionalized to detect a second analyte different than the first analyte, abstract, [00020], ChemFETs are designed to detect various types of analytes by modification  of current flowing between source and drain.; Claim 6: wherein the device of claim 1, wherein the at least one fluid chamber comprises: a first fluid chamber in fluid communication with at least a first sensor chip of the plurality of sensor chips, wherein the sealing member is between the first fluid chamber and at least the first sensor chip; and a second fluid chamber in fluid communication with at least a second sensor chip of the plurality of sensor chips, comprising a second sealing member between the second fluid chamber and at least the second sensor chip, Figure 38B, [00685], movable seal 90 can be moved up to initiate flow of fluid over the IC, when new reagents must be brought to the ChemFETs.; Claim 7: wherein the device of claim 6, further comprising a fluid connector between the first fluid chamber and the second fluid chamber, Figure 38, [00685], movable seal 90 can be moved up to initiate flow of fluid over the IC and creates fluid channel above chambers to connect the two chambers.; Claim 8: wherein the device of claim 7, wherein the fluid connector is a tube that fluidly connects the first fluid chamber to the second fluid chamber, Figure 38B, movable seal 90 from channels that connect a reservoir source to chamber, [000292].; Claim 9: wherein the device of claim 1, wherein: the at least one fluid chamber comprises a separate fluid chamber for each of the plurality of sensor chips; and the sealing member comprises a separate sealing member between each separate fluid chamber and associated sensor chip of the plurality of sensor chips, Figure 38B, movable seal 90 can be move over each IC to be a separate sealing member between each chamber 38, [00685].; Claim 10: wherein the device of claim 9, wherein each pair of the separate fluid chambers comprise a fluid connector between the pair of separate fluid chambers, Figure 38B, [000292].; Claim 11: wherein the device of claim 10, wherein the fluid connector is a tube that fluidly connects the pair of separate fluid chambers, [000292, 00658], Figure 38B.; Claim 12: wherein the device of claim 1, wherein: the plurality of sensor chips are arranged side-by-side, such that each sensor chip comprises an interchip seam between the sensor chip and at least one neighboring sensor chip, Figure 16 and 38B, [00669]; and the at least one fluid chamber comprises a single fluid chamber in fluid communication with all of the plurality of sensor chips, and the sealing member is between the single fluid chamber and the plurality of sensor chips, such that the sealing member is sealed over the interchip seams between the plurality of sensor chips, Figure 16 and 38B, [00685].; Claim 13: wherein the device of claim 1, wherein the plurality of sensor chips are integrated onto a single substrate, Figure 16, [00669].; Claim 15: wherein the device of claim 1, wherein the fluid chamber comprises an input and an output, Figure 38B, when movable seal 90 is raised, it creates an input and output above the chamber, [00685].; and Claim 16: wherein the device of claim 15, wherein: the input comprises an input channel in fluid communication with the fluid chamber; and the output comprises an output channel in fluid communication with the fluid chamber, Figure 38B, when movable seal 90 is raised, it creates an input and output above the chamber, [00685].
Applicant’s invention is drawn towards a method, a method sensing at least one analyte. 
Regarding Claim 17, the reference HOFFMAN discloses a method of sensing at least one analyte, [00034], comprising: introducing a fluid sample into at least one fluid chamber comprising an inner portion proximate to, and in fluid communication with, at least one of a plurality of sensor chips, [00685], each sensor chip comprising a set of sensor elements, Figure 1A, 16, ChemFETs, abstract, [00020], FET has a base 10 including gate dielectric 210/source 202/drain204/gate 208, wherein: each sensor element of the set of sensor elements is configured to sense an analyte, [00020], Figure 1A, 16, FET is used for sensing; and a sealing member is disposed between the at least one fluid chamber and the at least one of the plurality of sensor chips, Figure 38B, [00685], movable seal 90 can be moved up to initiate flow of fluid over the IC, when new reagents must be brought to the ChemFETs; electrically driving at least a first set of sensor elements of at least one of the plurality of sensor chips in fluid communication with the fluid sample, [00020]; and processing at least one electrical signal received from the first set of sensor elements to determine data indicative of whether the analyte is present in the fluid sample, [00032, 00033].
The HOFFMAN reference discloses the claimed invention, but is silent in regards to wherein the sealing member is an o-ring including a first portion substantially in contact with the first side of the substrate and a second portion substantially in contact with an edge of the fluid chamber.
The LOWE reference discloses a method of sensing at least one analyte, [0007, 0016, 0049-0052, 0071], comprising introducing a fluid sample into at least one fluid chamber, Figure 5, 30-35, reservoir 507 with inlet, [0329], comprising an inner portion proximate to and in fluid communication with, at least one sensor chip, Figure 5, 30-35, reservoir 507 is proximate to electrodes 518/516 and in fluid communication through channel in substrate 504, [0047, 0521], the sensor chip disposed on a surface of a substrate, substrate 506 with electrodes 518/516, [0570-0571], wherein each sensor element is configured to sense an analyte, [0007, 0016, 0049-0052, 0071]; and a sealing member between the at least one fluid chamber and the at least one of the plurality of sensor chips, Figure 30-35, O-ring 3504 is between reservoir 507, and electrodes 518/516, [0516], wherein the sealing member is an o-ring including a first portion substantially in contact with the first side of another substrate and a second portion substantially in contact with an edge of the fluid chamber, Figure 30-35, O-ring 3504 is in contact with the annulus 3510 of substrate 502  and the reservoir 507; electrically driving a sensor element in fluid communication with the fluid sample, [0055, 0109]; and processing at least one electrical signal received from the sensor elements to determine data indicative of whether the analyte is present in the fluid sample, [0010-0014,0107-0109]. 
While LOWE discloses the sealing member is an o-ring including a first portion substantially in contact with the first side of another substrate and a second portion substantially in contact with an edge of the fluid chamber and a sensor chip disposed on a surface of a substrate, these substrates are different.  However, LOWE discloses the device include a composite made up of substrate 502, 504 and 506 that are all laminated together, [0497], so when the three layers are laminated together to form one device, the substrate of where the sensor chip is is also considered the substrate where the O-ring is in contact with.  
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the invention of HOFFMANN to include a sealing member be an o-ring as taught by LOWE to provide an air tight sea to prevent loss of liquid or gas, [0519], and to ensure that liquid used to detect an analyte remains in the desired location.  
Additional Disclosures Included are: Claim 18: wherein the method of claim 17, wherein electrically driving the at least first set of sensor elements comprises applying an alternating current modulated on a direct current bias across at least one nanowire of a sensor element of the set of sensor elements, [00274, 00278, 00279, 00466].; Claim 19: wherein the method of claim 18, wherein the at least one nanowire comprises a set of surface binding sites configured to bind to one or more charged molecules in the fluid sample, such that the sensor element is configured to operate as a field effect transistor, [00237, 00241, 00251, 00288].; and Claim 20: wherein the method of claim 17, wherein processing the at least one electrical signal comprises: comparing the electrical signal with a control signal to determine the data indicative of whether the analyte is present in the fluid sample, [00033].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243. The examiner can normally be reached M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797